Daniel, Judge,
after stating the case, proceeded as follows: On questions of identity of persons, and of handwriting, it is every day’s practice for witnesses to swear that they believe the person to be the same, or the handwriting to be that of a particular individual, although they will not swear positively; and the degree of credit to be attached to the evidence is a question for the jury. 1 Stark. Ev. 153. The charge of the Judge was correct, and the judgment must be affirmed.
Per Curiam. Judgment affirmed.